DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 4 recites the limitation of “a fourth connector”, without the recitation of a third connector, it is unclear as to how many connectors are being claimed. However, claim 3 of the present application does mention a third connector, and the examiner of record therefore would recommend that claim 4 would be better suited to depend from claim 3. 
For examination purposes, the examiner of record takes claim 4 to be dependent on claim 3. 
Claims 5-6 are dependent from claim 4 and therefore inherit the 112(b) issues with claim 4. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, and 9 are rejected under 35 U.S.C 103 as being unpatentable over Zhao (US 20090270727), in view of Shindo (US 8767396).  

	With respect to Claim 1, Zhao discloses in at least Figs. 2 and 3, a cradle apparatus (200) configured to detachably support an ultrasound diagnostic apparatus (10), the cradle and apparatus comprising:
a base (210) configured to support a bottom of the ultrasound diagnostic apparatus (Para [0006], “With use of a holding mechanism of a rack-like structure, the docking assembly holds the bottom and both sides of the tablet type electronic device”; (Para [0065], “As shown in FIG. 2, a bottom side of the ultrasonic diagnostic device 10 comes into abutment from above against a receptacle section 210 of the docking assembly 200 and an upper side thereof is held down from above by a hold-down member 202.”)
	a back supporter (220) extending from the base along an attaching/detaching direction of the ultrasound diagnostic apparatus, the back supporter being configured to support a back of the ultrasound diagnostic apparatus on a side opposite to a front of the ultrasound diagnostic apparatus, the front being provided with a display device (Para [0069], “The back plate 220 rises from the receptacle section 210 along the back side of the ultrasonic diagnostic device 10 and a lower end portion 
However Zhao does not disclose a guide disposed in the back supporter and configured to be fitted with a rail provided in the back of the ultrasound diagnostic apparatus so as to allow the ultrasound diagnostic apparatus to slide along the attaching/detaching direction. 
In the analogous field of cradles for electronics, Shindo discloses in at least Figs. 1B, 1C, 20, and 21B a cradle apparatus (30) configured to detachably support a medical apparatus (1), the cradle apparatus comprising, among other features, a guide (38) disposed in the back supporter and configured to be fitted with a rail (5) provided in the back of the ultrasound diagnostic apparatus so as to allow the ultrasound diagnostic apparatus to slide along the attaching/detaching direction (Para [0052], “the computer apparatus 1 includes a guide recess 5 and a connector 6 in the back surface 1b. The guide recess 5 is formed in the back surface 1b, near the bottom surface 1d, and at the center of the back surface 1b in a longitudinal direction. The guide recess 5 is formed in the back surface 1b so as to be long and extend along a direction from the top surface 1c toward the bottom surface 1d”; (Para [0145], “The guide projection 38 is formed on a wall surface 37a of the back surface wall portion 37 so as to project therefrom. The guide projection 38 is formed in a rectangular-columnar shape. The guide projection 38 is formed such that a planar shape thereof is a rectangular shape in which long sides are much longer than short sides, as shown in FIG. 19A…. It should be noted that the guide projection 38 is formed so as to have a width dimension W11 (see FIG. 19A) equal to or less than the width dimension W1 (see FIG. 1B) of the guide recess 5 of the computer apparatus 1 in order that the guide projection 38 does not shift in a Y direction when the computer apparatus 1 is mounted.”)


With respect to Claim 2, Zhao discloses in at least Figs. 1 and 3, the cradle apparatus according to Claim 1, wherein a first connector is provided in the bottom of the ultrasound diagnostic apparatus; and a second connector configured to be connected with the first connector is provided in the base (Para [0006], “The holding mechanism has a connector for electrical connection at its portion against which the bottom of the tablet type electronic device comes into abutment”; (Para [0073], “the ultrasonic diagnostic device 10 can be removed from the docking assembly 200. Upon removal of the ultrasonic diagnostic device 10, the bottom of the device 10 leaves the receptacle section 210 and an electric connection thereof with the receptacle section 210 through a connector 212 is also broken.”)

With respect to Claim 9, the modified system of Zhao discloses the cradle apparatus according to claim 1, however, it does not disclose wherein the rail is composed of a part of a stand provided in the back of the ultrasound diagnostic apparatus. 
In the field of electronic extension devices, Shindo discloses in at least Figs. 1 and 15, wherein the rail is composed of a part of a stand provided in the back of the ultrasound diagnostic apparatus  (Para [0095], “In the present embodiment, a member designated at the reference sign "20" is referred to as "handle member". However, since the member is configured to rotate relative to the back surface 1b as described above, the member has handle functionality and stand functionality”; (Para [0102], “The "standing" in the present embodiment refers to a state where the computer apparatus 1 stands on a 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Zhao with the handle member (20) as disclosed by Shindo to support the computer apparatus when placed on a surface. The motivation being to save time and effort when the main device or computer device is mounted on the extension device (as shown in the abstract of Shindo). 


Claims 4 8 and 10 are rejected under 35 U.S.C 103 as being unpatentable over Zhao (US 20090270727), in view of Shindo (US 8767396), and further in view of Wu (CN 101271349).


 

With respect to Claim 8, Zhao in view of Shindo discloses the cradle apparatus according to claim 1, however Zhao does not disclose wherein a protrusion is provided in the back supporter so as to protrude from the back supporter, the protrusion being configured to be fitted with a recess provided in the back of the ultrasound diagnostic apparatus; and the protrusion is pushed into the back supporter when a button provided in the back supporter is pressed down. 
In a similar field of portable medical computers, Wu discloses wherein a protrusion is provided in the back supporter so as to protrude from the back supporter, the protrusion being configured to be fitted with a recess provided in the back of the ultrasound diagnostic apparatus; and the protrusion is pushed into the back supporter when a button provided in the back supporter is pressed down (Para [0043-0045], “Please refer to FIG. 3 and FIG. 4 , wherein the back of the portable computer 2 has two card slots 24 , the base 2 further has a first fastening device 13 and a second fastening device 14 , the first buckle The device 13 is elastically fastened to a card slot 24 of the portable computer 2. The second latching device 14 can be manually controlled to be detached from and removed from the other card slot 24 of the portable computer.”)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Zhao in view of Shindo with a first and second fastening device as disclosed by Wu to secure the portable device until it is detached manually, thus, preventing potential damage to the portable device. 

With respect to Claim 10, Zhao in view of Shindo discloses the cradle apparatus according to claim 1, however Zhao does not disclose wherein the back supporter is fixed to a cart. 
In a similar field of portable medical computers Wu discloses wherein the back supporter is fixed to a cart (Para [0047], “Referring to Figure 7, it can be seen that the bottom surface of the base 1 has a plurality of screw holes 16 for screwing it onto the horizontal table of the cart.”)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Zhao in view of Shindo with the back supporter being fixed to a cart, therefore, giving further mobility to the diagnostic device.

Claims 3 and 4 are rejected under 35 U.S.C 103 as being unpatentable over Zhao (US 20090270727), in view of Shindo (US 8767396), in view of Wu (CN 101271349), and further in view of Wing (US 20020143256). 

With respect to Claim 3 Zhao in view of Shindo, further in view of Wu discloses the cradle apparatus according to claim 2, However it does not disclose wherein a third connector configured to be connected with an external power source is provided in the back supporter; and the second connector is connected with the third connector via a wiring. 
In the field of portable ultrasound diagnostic apparatuses, Wing discloses in at least Fig. 2, wherein a third connector (34) configured to be connected with an external power source (36) is provided in the back supporter; and the second connector is connected with the third connector via a wiring (Para [0019], “a power connector 32 on the base of the console 10 mates with a power connector 34 in the base of the sleeve which connects console 10 to a power supply through power cable 36 for operating the console and for charging batteries in the console.”)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Zhao in view of Shindo, further in view of Wu with a power cable (36) and power connector (32) in the base of the docking station or sleeve to provide power to the portable device and ensure device functionality. 

With respect to Claim 4, Zhao in view of Shindo discloses the cradle apparatus according to claim 2, however Zhao in view of Shindo does not disclose wherein a fourth connector configured to be connected with a signal line is provided in the back supporter; and the second connector is connected with the fourth connector via a wiring. 
In an analogous electronics field of endeavor, Wu discloses in Figs. 1 and 3 a cradle apparatus comprising, among other features, a fourth connector configured to be connected with a signal line is provided in the back supporter; and the second connector is connected with the fourth connector via a wiring (Para [0008], “ The base has a slot and a plurality of transmission connectors, wherein the slot 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Zhao in view of Shindo, with a transmission connector as disclosed by Wu to allow for the transmission of records pertaining to a medical device or procedure without the need for additional adapters or patch cords.

Claims 5 and 6 are rejected under 35 U.S.C 103 as being unpatentable over Zhao (US 20090270727), in view of Shindo (US 8767396), in view of Wu (CN 101271349), and further in view of Wing (US 20110077557). 
With respect to Claim 5, the modified system of Zhao in view of Shindo, further in view of Wu discloses the cradle apparatus according to claim 4, however, it does not disclose wherein a foot switch configured to control an operation of the ultrasound diagnostic apparatus is connected to the fourth connector. Wing discloses wherein a foot switch configured to control an operation of the ultrasound diagnostic apparatus is connected to the fourth connector (Para [0151], “The system 100 can include one or more input jacks 120 for a foot pedal switch (not shown)”; (Para [0087], “The foot switch may optionally be used to control therapy activation of the system.”) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Zhao in view of Shindo, further in view of Wu with a foot switch as disclosd by Wing to control an operation of the ultrasound diagnostic apparatus to lessen requirements for operation of a probe by hand. 

the cradle apparatus according to claim 4, however it does not disclose wherein an ultrasound probe is connected to the fourth connector. 
In the field of medical ultrasound devices, Wing discloses wherein an ultrasound probe is connected to the fourth connector (Para [0087], “Some users prefer hand activated therapy treatment while others prefer using a foot switch”; (Para [0151], “The system 100 can include one or more input jacks 120 for a foot pedal switch (not shown). A cable 116 connects the system 100 with a treatment head 500. The treatment head(s) 500 may rest in the treatment head apertures 118 where the cables 116 are plugged in.”)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Zhao in view of Shindo, further in view of Wu with a probe connected to a foot switch as disclosed by Wing, to control an operation of the probe and lessen the requirements of operating the probe by hand. 


Claim 7 is rejected under 35 U.S.C 103 as being unpatentable over Zhao (US 20090270727), in view of Shindo (US 8767396),), and further in view of Liu (CN 2872644Y), as supplied by applicant in the IDS. 

With respect to Claim 7, the modified system of Zhao in view of Shindo discloses the cradle apparatus according to claim 1, however, it does not disclose wherein a panel is provided in the back supporter, the panel being configured to hide a power connector such that, when the ultrasound diagnostic apparatus is mounted, an external power source is not connected to the power connector, the power connector being provided in the back of the ultrasound diagnostic apparatus. 
wherein a panel is provided in the back supporter, the panel being configured to hide a power connector such that, when the ultrasound diagnostic apparatus is mounted, an external power source is not connected to the power connector, the power connector being provided in the back of the ultrasound diagnostic apparatus ((Fig. 1, element 2 which is seen as the power connector and element 5 which is seen as the cover, wherein in the English abstract supplied, the cover is used to cover the power connector when not in use, and thus, hiding it.)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Zhao in view of Shindo with the panel to hide a power connector as disclosed by Liu to protect the power connector from contact with a person or structure. The motivation to do so would be this provides a protection from outside elements such as dust or bacteria when the power connector is not in use, thus, creating a protective way of protecting the connector as shown in the English abstract of Liu. 

 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034.  The examiner can normally be reached on M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.V.B./Examiner, Art Unit 3793                                                                                                                                                                                                        




/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793